                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

KEIFLAN B. KELLEY,                                      )
                                                        )
                                Plaintiff,              )
                                                        )
v.                                                      )      Case No. 19-2278-JAR
                                                        )
TRAVIS WRIGHT, et al.,                                  )
                                                        )
                                Defendants.             )


                                              ORDER

        Keiflan B. Kelley, proceeding pro se, brings this action against Atchison County

Sheriff Jack Laurie, Travis Wright,1 the Atchison County Jail, and Atchison County,

Kansas asserting claims arising out of his incarceration in the Atchison County Jail on

February 21, 2019. A liberal reading of Kelley’s complaint suggests he is claiming a

violation of his rights under the Fourth Amendment regarding the use of excessive force

and a violation of his rights under the Eighth Amendment concerning conditions of his

incarceration. Defendants have filed a motion to stay discovery (ECF No. 9) pending a

ruling on their motion for judgment on the pleadings (ECF No. 7). Plaintiff has not filed a




        1
         It is unclear to the court who Travis Wright is or what role plaintiff alleges he
played in the facts underlying this lawsuit.
O:\ORDERS\19-2278-JAR-9.DOCX
response to the motion to stay discovery, and the time for doing so under D. Kan. R. 6.1(d)

has run.2 The motion is granted.

        D. Kan. Rule 7.4 provides: “If a responsive brief or memorandum is not filed within

the Rule 6.1(d) time requirements, the court will consider and decided the motion as an

uncontested motion. Ordinarily, the court will grant the motion without further notice.”

Although the court could grant the motion solely on the ground that it is unopposed, the

court will briefly address the merits of the motion.

        It has long been the general policy in the District of Kansas not to stay discovery

even if a dispositive motion is pending.3 But four exceptions to this policy are recognized.

A discovery stay may be appropriate if: (1) the case is likely to be finally concluded via

the dispositive motion; (2) the facts sought through discovery would not affect the

resolution of the dispositive motion; (3) discovery on all issues posed by the complaint

would be wasteful and burdensome; or (4) the dispositive motion raises issues as to a

defendant’s immunity from suit.4 The decision whether to stay discovery rests in the sound




        2
         Plaintiff is no longer in the custody of the Atchison County Jail, which is listed as
his address of record on the court’s docket. Although plaintiff has violated D. Kan. Rule
5.1(c)(3) by failing to update his contact information on the docket, defense counsel has
certified that he served a copy of the motion on plaintiff at both the jail and at plaintiff’s
suspected address, 930 S. 7th, Atchison, KS 66002. ECF No. 11. Thus, as both a practical
and legal matter under Rule 5.1(c)(3), plaintiff is deemed to have notice of the motion.
        3
         See Wolf v. United States, 157 F.R.D. 494, 495 (D. Kan. 1994).
        4
        Id. (citing Kutilek v. Gannon, 132 F.R.D. 296, 297B98 (D. Kan. 1990)); Siegert v.
Gilley, 500 U.S. 226, 232B33 (1991) (“‘Until this threshold immunity question is resolved,
O:\ORDERS\19-2278-JAR-9.DOCX
discretion of the district court.5 As a practical matter, this calls for a case-by-case

determination.

         The court has reviewed the record, the instant motion, and the pending dispositive

motion. The court concludes that a brief stay of all pretrial proceedingsCincluding

discovery and the scheduling of deadlinesCis warranted until the court resolves

defendants’ dispositive motion. The individual defendants assert qualified and Eleventh

Amendment immunity in the motion for judgment on the pleadings. Defendants are

generally entitled to have questions of immunity resolved before being required to engage

in discovery and other pretrial proceedings.6 “One of the purposes of immunity, absolute

or qualified, is to spare a defendant not only unwarranted liability, but unwarranted

demands customarily imposed upon those defending a long drawn out lawsuit.”7 The

Supreme Court has made it clear that until the threshold question of immunity is resolved,




discovery should not be allowed.’” (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982) (emphasis in original))).
        5
         Clinton v. Jones, 520 U.S. 681, 706 (1997).
        6
         Siegert, 500 U.S. at 232B33.
        7
        Id. at 232; see also Gallegos v. City and Cnty. of Denver, 984 F.2d 358, 361 (10th
Cir. 1993) (“A successful claim of qualified immunity allows a public official to avoid the
burdens of discovery and litigation, as well as liability.” (citing Harlow, 457 U.S. at
817B18)).

                                            3

O:\ORDERS\19-2278-JAR-9.DOCX
discovery should not be allowed.8 In addition, the court finds that a ruling on the

dispositive motion could narrow or terminate this case, making discovery at this point

wasteful and burdensome.

        In consideration of the foregoing, and upon good cause shown,

        IT IS HEREBY ORDERED:

        1)      The motion to stay is granted.

        2)      All pretrial proceedings in this case, including discovery, are stayed until

further order of the court.

        3)      Within 14 days of the ruling on the pending motion for judgment on the

pleadings, the pro se plaintiff and counsel for any party remaining in the case shall confer

and submit a Rule 26(f) planning-meeting report to the undersigned’s chambers.

        The Clerk of Court is directed to mail copies of this order to the pro se plaintiff at

both his address of record and at 930 S. 7th, Atchison, KS 66002.

        Dated September 27, 2019, at Kansas City, Kansas.


                                                           s/ James P. O=Hara
                                                          James P. O'Hara
                                                          U.S. Magistrate Judge

        8
       Siegert, 500 U.S. at 233 (“The entitlement is an immunity from suit rather than a
mere defense to liability. . . .” (quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)
(emphasis in original)).

                                             4

O:\ORDERS\19-2278-JAR-9.DOCX
